Homestead Funds, Inc. Supplement Dated December 1, 2009 To the Prospectus Dated May 1, 2009 This supplement revises certain information regarding Homestead Funds, Inc. (the “Funds”) contained in the above-referenced Prospectus.Please read this supplement carefully and keep it with your Prospectus for future reference.You may obtain copies of the Prospectus and Statement of Additional Information free of charge, upon request, by calling toll-free (800) 258-3030, by visiting Homestead Funds’ website at www.homesteadfunds.com, or by writing to Homestead Funds, Inc., Attn: Investments Division, 4301 Wilson Boulevard, IFS8-305, Arlington, Virginia 22203. 1. Effective December 1, 2009, Barclays PLC sold its indirect subsidiary Barclays Global Fund Advisors and certain affiliated companies to the asset management company BlackRock, Inc.Barclays Global Fund Advisors has been the investment adviser to the S&P 500 Index Master Portfolio, the master portfolio in which the Homestead Stock Index Fund invests all of its assets.As part of this transaction, the S&P 500 Index Master Portfolio changed its name to “S&P 500 Stock Master Portfolio” and Barclays Global Fund Advisors became “BlackRock Fund Advisors” and is now an indirect subsidiary of BlackRock, Inc. instead of Barclays PLC.As such, the first paragraph under “STRATEGY – Portfolio Composition” on page 9 of the Prospectus is deleted and replaced in its entirety as follows: The Stock Index Fund invests all of its assets in the S&P 500 Stock Master Portfolio (“Master Portfolio”), a separate series of an unaffiliated trust called the Master Investment Portfolio.The Master Portfolio and the Stock Index Fund have substantially similar investment objectives.BlackRock Fund Advisors (“BFA”) is the investment advisor to the Master Portfolio.Prior to October 15, 2007, the Stock Index Fund invested all of its assets in a different master portfolio. All references throughout the Prospectus to “Barclays Global Fund Advisors” and “Barclays” are replaced with “BlackRock Fund Advisors” and “BFA,” respectively. Additionally, the header and first paragraph under section entitled “INVESTMENT ADVISER FOR THE MASTER PORTFOLIO” on page 30 of the prospectus is deleted and replaced in its entirety, as follows. INVESTMENT ADVISER FOR THE MASTER PORTFOLIO of the Stock Index Fund BlackRockFund
